DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2021 was filed after the mailing date of the non-final rejection on 1/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 10 is objected to because of the following informalities:  the postponing step does not contain the similar amendment such as “based on the parameter and” as in claims 7-9, esp. in view of the amendment made to claim 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI; Kyungjun et al. US PGPUB 20210352656 A1, in view of Yang; Suckchel et al. US Patent 10841046 B2. 

Regarding claim 1. Choi teaches A method comprising: 
receiving the PDSCH of  the semi-persistent scheduling, ([0297] receiving an SPS PDSCH in a first slot by the UE)  wherein the PDSCH is associated with a first uplink control channel indicated by a feedback timing parameter of the semi-persistent scheduling;   ([0301] if first SPS PDSCH transmission is scheduled in slot n, and PUCCH transmission associated with a first SPS PDSCH is impossible in slot n+k1)
postponing, ([0301] the UE postpones transmission timing of HARQ-ACK associated with the first SPS PDSCH to slot n+P+k1.) based on the parameter ([0301] P may be determined to be, for example, the same value as a period of the SPS PDSCH.) and at least one symbol of the first uplink control channel not being available for uplink transmission, (Ibid. if first SPS PDSCH transmission is scheduled in slot n, and PUCCH transmission associated with a first SPS PDSCH is impossible in slot n+k1, ) transmission of the feedback information of the PDSCH via the first uplink control channel;  ([0301])
determining a second uplink control channel after the first uplink control channel;  (Ibid. the UE may continuously postpone, by P, the transmission timing of HARQ-ACK for the first SPS PDSCH.) 
transmitting the feedback information  via the second uplink control channel. ([0301] If PUCCH transmission is possible in slot n+P+k1, the UE may transmit HARQ-ACK of the SPS PDSCH.)
Choi does not teach 
receiving, by a wireless device, a radio resource control (RRC) message comprising a parameter  enabling postponement of feedback information of a physical downlink shared channel (PDSCH) of a semi-persistent scheduling;
However,  Yang teaches
receiving, by a wireless device, a radio resource control (RRC) message comprising a parameter  (SPS relevant parameters (col 17, line 45 “e.g., SPS based PDSCH/PUSCH transmission period, etc.) configured through upper layer signaling (e.g., RRC signaling)”) enabling postponement of feedback information of a physical downlink shared channel (PDSCH) of a semi-persistent scheduling;  ( col 22, line 15 “the retransmission for the previous SPS PUSCH is preferentially performed and the initial transmission of the new UL data is delayed (e.g., a very next SPS PUSCH transmission timing)”
Examiner notes following citation teaches sending feedback in PUSCH, see also col 20 line 50  “UL signal processing (e.g., whether UCI feedback will be transmitted through PUSCH on a prescribed cell,”) 
in order to improve efficiency in UL resource use  (col 22 line 46)
Choi and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of RRC configuration of SPS parameters in order to improve efficiency in UL resource use. 

Regarding claim 2. Choi and Yang teaches The method of claim 1, Choi teaches wherein the transmitting the feedback information via the second uplink control channel comprises multiplexing the feedback information in the second uplink control channel.  (Fig. 24, multiples four SPS PDSCH ACK in PUCCH, see also [0301])
	 
Regarding claim 3. Choi and Yang teaches The method of claim 1, and Choi teaches further comprising receiving a downlink control information (DCI) indicating the second uplink control channel.  ([0018] [0018] In another aspect, the method may further include receiving the first indicator corresponding to the first PUCCH and the second indicator corresponding to the second PUCCH from the base station via a physical downlink control channel or radio resource control (RRC) signaling.) 

Regarding claim 4. Choi and Yang teaches The method of claim 1, and Choi teaches  wherein tge RRC message indicats the second uplink control channel, ([0018] In another aspect, the method may further include receiving the first indicator corresponding to the first PUCCH and the second indicator corresponding to the second PUCCH from the base station via a physical downlink control channel or radio resource control (RRC) signaling.) 
and wherein the second uplink control channel is associated with a second semi-persistent scheduling. ([0302] As an example, if PUCCH transmission is possible in slot n+P+k1, the UE may multiplex and transmit HARQ-ACK for SPS PDSCH which has not been transmitted before and HARQ-ACK for an SPS PDSCH received in slot n+P.
Examiner’s note second SPS would be “a SPS PDSCH received in slot n+P, as opposed to those received at n).

Regarding claim 5. Choi and Yang teaches The method of claim 4, and Choi teaches wherein the second semi-persistent scheduling is the semi-persistent scheduling associated with the PDSCH.  (Fig. 24, the downlink channel would be 2nd SPS PDSCH) 

Regarding claim 6. Choi and Yang teaches The method of claim 1, and Choi teaches 
Wherein the RRC message comprising configuration parameters indicating transmission directions of a plurality of symbols comprising the at least one symbol, wherein a transmission direction of a symbol is uplink or downlink or undetermined. ([0075] Information on the type of each symbol, i.e., information representing any one of DL symbols, UL symbols, and flexible symbols, may be configured with a cell-specific or common radio resource control (RRC) signal.)

Regarding claim 7. Choi and Yang teaches The method of claim 6, and Choi teaches wherein the postponing, based on the parameter and the at least one symbol of the first uplink control channel, further comprises determining, based on the configuration parameters, that a transmission direction of the at least one symbol of radio resources allocated to the first uplink control channel is downlink. (([0283] As another example, the UE may determine the k1 value except for a slot configured as a semi-static DL symbol by a higher layer. For example, the UE excludes, when determining the k1 value, a slot including only semi-static DL symbols. Alternatively, the UE may exclude, when determining the k1 value, a slot in which all PUCCH transmissions are impossible due to semi-static DL symbols.) 

Regarding claim 8. Choi and Yang teaches The method of any one of claim 7, and Choi teaches 
wherein the postponing, based on the parameter and the at least one symbol of the first uplink control channel, further comprises determining, based on the configuration parameters, that transmission directions of symbols of radio resources allocated to the second uplink control channel are uplink. ([0283] As another example, the UE may determine the k1 value except for a slot configured as a semi-static DL symbol by a higher layer. For example, the UE excludes, when determining the k1 value, a slot including only semi-static DL symbols. Alternatively, the UE may exclude, when determining the k1 value, a slot in which all PUCCH transmissions are impossible due to semi-static DL symbols.)

Regarding claim 9. Choi and Yang teaches The method of any one of claim 7, and Choi teaches 
wherein the postponing, based on the parameter and the at least one symbol of the first uplink control channel, further comprises determining, based on the configuration parameters, that transmission directions of symbols of radio resources allocated to the second uplink control channel are flexible. ([0074] The flexible symbol may be determined to be used as a DL or an UL according to a signal.) 

Regarding claim 10. Choi and Yang teaches The method of any one of claim 7, and Choi teaches wherein the postponing, based on the at least one symbol of the first uplink control channel, further comprises determining, based on the configuration parameters, that transmission directions of symbols of radio resources allocated to the second uplink control channel are uplink or flexible. ([0074] A radio frame used as a DL carrier in a frequency division duplex (FDD) or a paired spectrum may be configured with a DL symbol or a flexible symbol, and a radio frame used as a UL carrier may be configured with a UL symbol or a flexible symbol.) 

Regarding claim 11-19 Choi and Yang teaches A wireless device comprising: one or more processors (Choi Fig. 11, Processor 110); and memory storing instructions (Choi Fig. 11, Memory 130) that, when executed by the one or more processors, cause the wireless device to perform the method in claim 1, and 3-10, respectively.  They are rejected for the same reasons as above. 

Regarding claim 20. Choi and Yang teaches A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors (Choi Fig. 11, Processor 110 and Memory 130) to the method in claim 1.  It is rejected for the same reasons as above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         
/KHALED M KASSIM/               Primary Examiner, Art Unit 2468